DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: paragraph 0012 of the specification as filed recites the phrase “transition section 212” which does not correlate with what is described in the figures.  The Examiner notes that in the figures as well as other section of the filed specification the transition section is describes as section 208 (see paragraph 0015 and figs. 2-4 of the specification as filed).  As such, the numbering associated with the transition section is inconsistent.  The Examiner suggests describing the transition section as “transition section 208” throughout the specification.  Appropriate correction is required. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 7/08/2022 and 11/03/2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanan, US 2018/0327131 (“Hanan”).
Regarding claims 1 and 16-18, Hanan discloses a preform configured to be blow-molded into a plastic bottle wherein the preform comprises a neck section, a transition section, a cylindrical body section, and a base [abstract, 0011, 0022-0024].  The neck section defines an opening and incudes a neck ring and a threaded portion configured to engage a closure [0011, 0022-0024].  The preform comprises a longitudinal axis which extends from the opening to the base [0011, 0022-0024].  The body section defines a hollow channel which extends from the opening to the base [0011, 0022-0024]. The transition section defines a sidewall that is tapered relative to the longitudinal axis wherein the tapered sidewall decreases the cross-sectional diameter of the hollow channel [0011, 0022-0024].

    PNG
    media_image1.png
    488
    364
    media_image1.png
    Greyscale
While Hanan is silent regarding the transition section comprising the claimed percentage of the total weight of the preform, the Examiner notes that the preform disclosed by Hanan and the instantly claimed and disclosed preform are substantially identical (see figure below).

    PNG
    media_image2.png
    638
    350
    media_image2.png
    Greyscale









Figure 3 of Applicant’s specification illustrating the instantly disclosed preform and Figure 2C of Hanan illustrating the prior art preform.

As such, the Examiner contends that any difference between the transition section of the claimed preform and the preform disclosed by Hanan is merely a change in shape and/or size and therefore is merely an obvious variant of the prior art preform.  As such, in the absence of an objective demonstration of criticality regarding the weight percentage of the transition section, the instantly claimed preform is considered to be obvious over the disclosure of Hanan (See MPEP 2144.04 IV A & B).
Regarding claim 2, Hanan teaches that the preform may have a mass of about 18.3 grams [0023].
Regarding claims 3 and 19, Hanan teaches that the disclosed preform comprises a transition section which increases in thickness from the first end (referred to as 48C) to the second end (referred to as 50C) [0011, 0021, 0022, Fig. 2C].  
Regarding claims 4 and 5, Hanan is silent regarding the first and second ends of the transition section being the same as those claimed.  However, Hanan does teach a preform suitable for blow molding a 33.8 oz bottle wherein in the transition section has a first end thickness of about 1mm and a second end thickness of about 2.6 mm.  Additionally, Hanan effectively teaches that the thickness of the first and second ends (i.e. 48C and 50C) increases as the size of the bottle produced from the preform increases [0023].  As such, it would have been obvious to have formed the preform disclosed by Hanan so as to have the claimed transition section end thicknesses in order to form a preform suitable for producing larger blow molded bottles.
Regarding claims 6, 9, and 10, since the second end of the transition section (50C) smoothly transitions into the sidewall (44), there is a reasonable expectation that the second end of the transition section would necessarily have the same thickness as the immediately adjacent portion of the sidewall as recited in claim 6. Additionally, Hanan teaches that the disclosed preform comprises a transition section which increases in thickness (i.e. defines a variable thickness) from the first end (referred to as 48C) to the second end (referred to as 50C) [0011, 0021, 0022, Fig. 2C] and therefore meets the limitations of claims 9 and 10.
Regarding claim 7, Figure 2C of Hanan describes a preform having a base with a sidewall thickness (42) that is less than the sidewall thickness of the preform body (44) [0011, Fig. 2C].
Regarding claim 8, given that the claimed weight of the transition section of the claimed preform is an obvious variant of the preform of Hanan, the claimed weight remaining portion of the preform (i.e. the neck, body and base section) is also obvious.
Regarding claims 11, 12, 14, and 20, Hanan is silent regarding the thickness of the first and second ends of the transition section being the same as those claimed.  However, Hanan does teach a preform suitable for blow molding a 33.8 oz bottle wherein in the transition section has a first end thickness of about 1mm and a second end thickness of about 2.6 mm.  Additionally, Hanan effectively teaches that the thickness of the first and second ends (i.e. 48C and 50C) increases as the size of the bottle produced from the preform increases [0023].  As such, it would have been obvious to have formed the preform disclosed by Hanan so as to have the claimed transition section end thicknesses in order to form a preform suitable for producing larger blow molded bottles.
Regarding claims 13 and 15, since the second end of the transition section (50C) smoothly transitions into the sidewall (44), there is a reasonable expectation that the second end of the transition section would necessarily have the same thickness as at least a portion of the sidewall as recited in claims 13 and 15.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanan in view of Slat et al., US 5,645,183 (“Slat”).
Regarding claims 1 and 16-18, Hanan discloses a preform configured to be blow-molded into a plastic bottle wherein the preform comprises a neck section, a transition section, a cylindrical body section and a base [abstract, 0011, 0022-0024].  The neck section defines an opening and incudes a neck ring and a threaded portion configured to engage a closure [0011, 0022-0024].  The preform comprises a longitudinal axis which extends from the opening to the base [0011, 0022-0024].  The body section defines a hollow channel which extends from the opening to the base [0011, 0022-0024]. The transition section defines a tapered sidewall relative to the longitudinal axis wherein the tapered sidewall decreases the cross-sectional diameter of the hollow channel [0011, 0022-0024].
Hanan is silent regarding the transition section comprising the claimed percentage of the total weight of the preform.
Slat discloses a preform configured to be blow-molded into a plastic bottle wherein the preform comprises a neck section, a transition section, a cylindrical body section and a base section (col. 3 line 44-col. 6 line 24, Fig. 1A-1C).  Slat teaches that because certain parts of a container perform different functions, it is desirable to vary the wall thickness of the container in certain parts depending on its function (col. 1 line 64-col. 2 line 8).  Slat goes on to teach a thicker wall thickness may be preferred for additional strength and that additional wall thickness may be not be preferred due to such factors as desired flexibility, transparency and efficiency in material use (col. 1 line 64-col. 2 line 8). As such, Slat reasonably teaches varying the wall thickness of different parts of a blow molded container (and thereby its preform) in order to produce a bottle having parts which meet the requirements of a given end use. 
Hanan and Slat are both directed towards preforms configured to be blow-molded into a plastic bottle. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the preform of Hanan with the teachings of Slat by varying the thickness of parts of the preform (including the transition section) through routine experimentation in order to arrive a preform which can be blow molded into a bottle which meets the requirements of a given intended use (see MPEP 2144.05 II).  By varying the thickness (and thereby the weight) of the transition section of the bottle of modified Hana through routine experimentation, one of ordinary skill in the art would have arrived at a preform comprising a transition section having the claimed percentage of total weight  
Regarding claim 2, Hanan teaches that the preform may have a mass of about 18.3 grams [0023].
Regarding claims 3 and 19, Hanan teaches that the disclosed preform comprising a transition section which increases in thickness from the first end (referred to as 48C) to the second end (referred to as 50C) [0011, 0021, 0022, Fig. 2C] as recited in claim 3.  
Regarding claims 4 and 5, Hanan is silent regarding the first and second ends of the transition section being the same as those claimed.  However, as is noted above, in light of the teachings of Slat, it would have been obvious to one of ordinary skill in the art to have varied the thickness of different portions of the preform (including the first and second ends of the transition section) through routine experimentation in order to arrive a desired strength/flexibility property for the portion.  As such, it would have been obvious for one of ordinary skill to have arrived at the claimed thicknesses via routine experimentation.
Regarding claims 6, 9, and 10, since the second end of the transition section (50C) smoothly transitions into the sidewall (44), there is a reasonable expectation that the second end of the transition section would necessarily have the same thickness as at least a portion of the sidewall as recited in claim 6. Additionally, Hanan teaches that the disclosed preform comprising a transition section which increases in thickness (i.e. defines a variable thickness) from the first end (referred to as 48C) to the second end (referred to as 50C) [0011, 0021, 0022, Fig. 2C] and therefore meets the limitations of claims 9 and 10.
Regarding claim 7, Figure 2C of Hanan describes a preform having a base with a sidewall thickness (42) that is less than the sidewall thickness of the preform body (44) [0011, 0021, 0022, Fig. 2C].
Regarding claim 8, if the transition section of the preform of modified Hanan falls within the range recited in claim 1, the remaining portion (i.e. the neck, body, and base) must also fall within the range recited in claim 8.
Regarding claims 11, 12, 14, and 20, Hanan is silent regarding the first and second ends of the transition section being the same as those claimed.  Hanan does teach a preform suitable for blow molding a 33.8 oz bottle wherein in the transition section has a first end thickness of about 1mm and a second end thickness of about 2.6 mm.  Additionally, Hanan effectively teaches that the thickness of the first and second ends (i.e. 48C and 50C) increase as the size of the bottle produced from the preform increases [0023].  As such, it would have been obvious to have formed the preform disclosed by Hanan so as to have the claimed transition section end thicknesses in order to form a preform suitable for producing larger blow molded bottles.
Regarding claims 13 and 15, since the second end of the transition section (50C) smoothly transitions into the sidewall (44), there is a reasonable expectation that the second end of the transition section would necessarily have the same thickness as at least a portion of the sidewall as recited in claims 13 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782